Per Curiam.
William Y. Barnes has petitioned this Court for a three-year suspension of his right to practice law in this State. Barnes admits that he paid a paralegal and the paralegal’s business for the referral of cases and clients and thus violated Standards 13 and 26 of Bar Rule 4-102 (d). Standard 13 prohibits a lawyer from compensating a person or organization to recommend or secure employment by a client or as a reward for a recommendation. Standard 26 prohibits a lawyer or a law firm from sharing legal fees with a non-lawyer. The State Bar of Georgia does not oppose Barnes’ petition, and the special master recommends accepting it.
We have reviewed the record and agree to accept Barnes’ petition. Accordingly, William Y. Barnes is hereby suspended from the practice of law for a period of. three years. Moreover, the following conditions are imposed upon his reinstatement to the Bar: (1) Barnes must provide certification to the Office of the General Counsel of the State Bar that he has passed the Multi-State Professional Responsibility Exam, for which he may sit no sooner than the end of the 33rd month after the effective date of his suspension; (2) Barnes must file that same certification with the State Disciplinary Board; and (3) Barnes must file any request for readmission, showing his satisfaction of all conditions, with the Review Panel of the State Disciplinary Board, which will review the record including the request and the State Bar’s response and file a report and recommendation on the request with the Supreme Court, which will then issue a final ruling thereon.
Barnes is reminded of his duties and responsibilities under Bar Rule 4-219 (c).

Three-year suspension.


All the Justices concur, except Hunstein and Thompson, JJ, who dissent.